953 F.2d 1388
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert DASILVA, Defendant-Appellant.
No. 90-50674.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1992.*Decided Feb. 7, 1992.

Before FARRIS, NOONAN and TROTT, Circuit Judges.

ORDER

1
In light of our opinion in United States v. Allen, No. 90-50666, submitted on January 8, 1992, Dasilva's conviction is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.  Rule 34-4